 1
 2                                                                                  JS-6
 3
 4
 5
 6
 7
 8
                        United States District Court
 9
                        Central District of California
10
     IP GLOBAL INVESTMENTS                      Case № 2:17-cv-06189-ODW (AGRx)
11
     AMERICA, INC.,                             JUDGMENT
12
                       Plaintiffs
13
           v.
14
     BODY GLOVE IP HOLDINGS, LP and
15
     MARQUEE BRANDS LLC,
16
                       Defendants.
17
18
                                       JUDGMENT

19         On August 21, 2017, Plaintiff IP Global Investments America, Inc. (“Plaintiff”

20   or “IP Global”) filed a Complaint against Defendants Body Glove IP Holdings, LP
21   (“BGH”) and Marquee Brands, LLC (“Marquee”; collectively “Defendants”). On
22   December 18, 2017, Defendant BGH Counterclaimed against Plaintiff.
23         The Court GRANTED, in part, Plaintiff’s Motion for Partial Summary
24   Judgment, ECF No. 67, as to BGH’s first counterclaim. (Order, ECF No. 159.) The
25   Court DISMISSED with prejudice BGH’s second and fifth counterclaims and
26   DISMISSED without prejudice BGH’s remaining counterclaims.            (Order, ECF
27   No. 195.) On November 27, 2018, through November 30, 2018, Plaintiff tried its case
28   to a jury. On November 30, 2018, the Court GRANTED Defendants’ oral Motion for
 1   Judgment as a Matter of Law as to Plaintiff’s fifth and sixth claims for relief. On
 2   November 30, 2018, the jury returned a verdict in favor of Defendants as to Plaintiff’s
 3   remaining claims for relief. (Jury Verdict, ECF No. 180.)
 4         Accordingly, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
 5         1.    Plaintiff shall take nothing by its Complaint against Defendants;
 6
           2.    Judgment is entered in favor of Defendant BGH on Plaintiff’s first and
 7
                 second claims for relief;
 8
           3.    Judgment is entered in favor of Defendant Marquee on Plaintiff’s third
 9
                 claim for relief;
10
           4.    Judgment is entered in favor of Defendants BGH and Marquee on
11
                 Plaintiff’s fourth, fifth, and sixth claims for relief;
12
           5.    Plaintiff’s seventh claim for declaratory relief is denied as moot;
13
14
           6.    Defendants shall take nothing by their counterclaims against Plaintiff;

15         7.    Judgment is entered in favor of Plaintiff on Defendant BGH’s first

16               counterclaim;
17         8.    Defendant BGH’s second and fifth counterclaims are dismissed with
18               prejudice; and
19         9.    Defendant BGH’s third, fourth, sixth, seventh, and eighth counterclaims
20               are dismissed without prejudice.
21         The Clerk of the Court shall close the case.
22
23         IT IS SO ORDERED.
24
25         January 7, 2019
26
27                                   ____________________________________
                                              OTIS D. WRIGHT, II
28
                                      UNITED STATES DISTRICT JUDGE


                                                  2
